DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment submitted on 07/10/2020 which added the cross-reference to related applications has been accepted.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: TRANSMITTING DATA TO UE IN A DEVICE GROUP.

Claim Objections
Claims 2-5, 7, and 65-73 are objected to because of the following informalities:  
Claims 2, 4, 5, and 67 recite “/”. It is suggested to clarify the use of words instead of “/”.
Regarding claim 65, for clarity, it is suggested to incorporate the method of claim 1 entirely into claim 65 instead of referring to it.
Claim 67 recites “group identification information” in line 8. For clarity, it is suggested to replace with “the group identification information”.
Claim 68 recites “the identification information of the UE” in line 1. For clarity, it is suggested to replace with “the identification information of the at least one UE”.
Claim 71 recites “a third core network element” in line 4 and line 9. For clarity, it is suggested to replace with “the third core network element”.

Claims 3, 7, 66, 69-70, and 72 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5, 7, 62-64, 67-68, and 72-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “at least one UE” in lines 6-7. It is unclear whether or not it is referring to “the UE” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 62 recites “a second transmission resource” in lines 2-3. It is unclear whether “a second transmission resource” is a first or a second transmission resource since it is mentioned for the first time in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 67 recites “at least one UE” in line 3 and line 10. It is unclear whether or not it is referring to “the UE” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 67 recites “a device group” in line 7 and line 9. It is unclear whether or not it is referring to “a device group” in line 5. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 68 recites “the UE” in line 1. It is unclear whether it is referring to a) “the UE” in claim 1, or b) “at least one UE” in claim 67. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 72 recites the limitation "the group identification information" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 72 recites “at least one UE” in line 6. It is unclear whether or not it is referring to “the UE” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 73 recites “at least one UE” in line 12. It is unclear whether or not it is referring to “the UE” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.

Claim 74 recites “a second transmission resource” in line 6. It is unclear whether “a second transmission resource” is a first or a second transmission resource since it is mentioned for the first time in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 74 recites the limitation "the UE" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 75 recites “at least one UE” in line 5. It is unclear whether or not it is referring to “the UE” in claim 74. For the purpose of examination, examiner will interpret the claim as best understood.
Claims 5, 7, 63-64 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 62-64, and 74-75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2015/0304821 A1, hereinafter “Liu”).

Regarding claim 1, Liu discloses a method for data transmission [see Fig. 5-6, 11-12, para. 11-16, 108-133, 184-201; a method for transmitting data in an LTE system], comprising: 
receiving, by a first core network element, data from an external network [see Fig. 11, step 1102, para. 186; receiving, by MME, group-cast data from a Cell Broadcast Center (CBC); see para. 5; a Cell Broadcast Service (CBS) involves entities including the CBC and a Cell Broadcast Entity (CBE), the CBC is an entity in a core network. The broadcasted contents (group-cast data) are referred to as CBS information generated by the CBE], the data being data sent to a first device group [see para. 110, 186-187; the group-cast data being data sent to a group of UEs]; and 
sending, by the first core network element, the data to an access network element through a first transmission resource [see Fig. 11, step 1103, para. 187; sending, by the MME, the group-cast data to NB through a Group Traffic Channel (GTCH); also see para. 49, Fig. 5, para. 118] to enable the access network element to send the data to User Equipment (UE) in the first device group through a second transmission resource [see Fig. 11, step 1106, para. 190-191; to enable the NB to send the group-cast data to UE in the group of UEs through PDSCH; also see para. 49, 121-122],
wherein the data is transmitted in a user plane between the first core network element, the access network element and the UE [see Fig. 11, para. 13, 16, 45, 109; the group-cast data is transmitted in a user plane between the MME, the NB and the UE].

Regarding claim 2, Liu discloses wherein, in a case that the second transmission resource is a dedicated transmission resource for the first device group [see para. 121-122, 186, 191; PDSCH is a dedicated transmission resource for the group of UEs], a device group corresponding to the data is indicated as the first device group through a resource attribute of the second transmission resource [see para. 115, 186; the message includes the information to instruct the group-cast data to be transmitted over the shared resource (PDSCH), the information to identify the group (group ID), and the data of the group of UEs].

Regarding claim 3, Liu discloses wherein at least one of the first transmission resource or the second transmission resource has at least one of following resource attributes: a physical-layer identifier, a logical channel, and a Protocol Data Unit (PDU) session [see para. 110-111, 115, 186; group ID and message ID associated with the group ID, a logical channel GTCH, a DL-SCH MAC PDU].

Regarding claim 4, Liu discloses wherein, in a case that the first transmission resource is a common transmission resource [see para. 121-122, 186, 191; PDSCH is a common transmission resource for all UEs in the group], a device group corresponding to the data is indicated as the first device group through group identification information of the first device group carried during transmission of the data [see para. 115, 186; the message includes the information to instruct the group-cast data to be transmitted over the shared resource, the information to identify the group (group ID), and the data of the group of UEs].

Regarding claim 5, Liu discloses wherein the operation that the device group corresponding to the data is indicated as the first device group through the group identification information of the first device group carried during transmission of the data [see para. 115, 186; the message includes the information to instruct the group-cast data to be transmitted over the shared resource, the information to identify the group (group ID), and the data of the group of UEs] comprises: encapsulating, by the first core network element, the group identification information of the first device group into a PDU of a target protocol layer corresponding to the UE, the PDU comprising the data [see para. 111; the group-cast data is encapsulated at the MAC layer into a DL-SCH MAC PDU and scheduled by a G-RNTI].

Regarding claim 7, Liu discloses wherein the target protocol layer is an Access Stratum (AS) [see para. 111; MAC layer is an Access Stratum].

Regarding claim 62, Liu discloses a method for data transmission [see Fig. 14B, para. 255-257, 266-270; a method for data transmission], comprising: 
receiving, by User Equipment (UE) [see Fig. 14B, para. 255-257, 266-270; a UE], data from an access network element through a second transmission resource [see Fig. 11, step 1106, para. 190-191; the UE receives the group-cast data from NB through PDSCH; also see para. 49, 121-122], the data being data sent to a first device group [see para. 110, 186-187; the group-cast data being data sent to a group of UEs]; and 
recognizing, by the UE, that a device group corresponding to the data is the first device group [see para. 122, 191, 256; determining, by the UE, a group to which the UE belongs], 
wherein the data is transmitted in a user plane between the access network element and the UE [see Fig. 11, para. 13, 16, 45, 109; the group-cast data is transmitted in a user plane between the NB and the UE].

Regarding claim 63, Liu discloses wherein recognizing, by the UE, that the device group corresponding to the data is the first device group [see para. 122, 191, 256; determining, by the UE, a group to which the UE belongs] comprises: in a case that the second transmission resource is a dedicated transmission resource [see para. 121-122, 186, 191; PDSCH is a dedicated transmission resource for the group of UEs], recognizing, by the UE, that the device group corresponding to the data is the first device group [see para. 122, 191, 256; determining, by the UE, a group to which the UE belongs] through a resource attribute of the second transmission resource [see para. 115, 186; through the information to identify the group (group ID), and the data of the group of UEs].

Regarding claim 64, Liu discloses wherein the second transmission resource has at least one of following resource attributes: a physical-layer identifier, a logical channel, and a Protocol Data Unit (PDU) session [see para. 110-111, 115, 186; group ID and message ID associated with the group ID, a logical channel GTCH, a DL-SCH MAC PDU].

Regarding claim 74, Liu discloses an apparatus for data transmission [see Fig. 14B, para. 255-257, 266-270; a UE for data transmission], comprising: 
a processor [see Fig. 14B, para. 256; processor 14000], and 
a transmission device [see Fig. 14B, para. 256; second signal receiver 14100], configured to send and receive information under control of the processor [see para. 255-257; configured to send and receive information under control of the processor 14000], 
wherein the transmission device is configured to receive data from an access network element through a second transmission resource [see Fig. 11, step 1106, para. 190-191; the UE receives the group-cast data from NB through PDSCH; also see para. 49, 121-122], the data being data sent to a first device group [see para. 110, 186-187; the group-cast data being data sent to a group of UEs]; and 
the processor [see Fig. 14B, para. 256; processor 14000] is further configured to recognize that a device group corresponding to the data is the first device group [see para. 122, 191, 256; configured to determine a group to which the UE belongs], 
wherein the data is transmitted in a user plane between the access network element and the UE [see Fig. 11, para. 13, 16, 45, 109; the group-cast data is transmitted in a user plane between the NB and the UE].

Regarding claim 75, Liu discloses wherein, in a case that the second transmission resource is a common transmission resource [see para. 121-122, 186, 191; PDSCH is a common transmission resource for all UEs in the group], the processor [see Fig. 14B, para. 256; processor 14000] is further configured to recognize that the device group corresponding to the data is the first device group [see para. 122, 191, 256; configured to determine a group to which the UE belongs] through group identification information of the first device group in the data or PDU session information of the at least one UE [see para. 111, 122, 186; through group ID or a PDU session information].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Vajapeyam et al. (US 2015/0382372 A1, hereinafter “Vajapeyam”).

Regarding claim 65, Liu discloses an apparatus for data transmission, configured to send and receive information, wherein the apparatus is configured to implement the operations of the method of claim 1 [see Fig. 11-12, para. 11-16, 108-133, 184-201; MME for data transmission, configured to send and receive information, wherein the MME is configured to implement the method of claim 1].
Liu does not explicitly disclose the apparatus comprising “a processor and a transmission device.”
However, Vajapeyam teaches an MME for data transmission, comprising: a processor and a transmission device [see Fig. 1-2, para. 31-34, 40, 44; MME 126 comprising processor 250 and Comm Unit 254].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an MME for data transmission, comprising: a processor and a transmission device”, as taught by Vajapeyam, into the system of Liu so that it would efficient support of variable bit rate voice traffic on LTE uplink [see Vajapeyam, abstract].

Regarding claim 66, the combined system of Liu and Vajapeyam discloses the apparatus of claim 65, Liu further discloses wherein the apparatus is further configured to receive the data from the external network [see Fig. 11, step 1102, para. 186; receiving, by MME, group-cast data from a Cell Broadcast Center (CBC); see para. 5; a Cell Broadcast Service (CBS) involves entities including the CBC and a Cell Broadcast Entity (CBE), the CBC is an entity in a core network. The broadcasted contents (group-cast data) are referred to as CBS information generated by the CBE] through a third transmission resource [see para. 49, 110; through a Group Traffic Channel (GTCH)], the third transmission resource being a dedicated transmission resource for the first device group [see para. 49, 110; the GTCH being a dedicated transmission resource for the group of UEs].

Regarding claim 67, the combined system of Liu and Vajapeyam discloses the apparatus of claim 65, Liu further discloses wherein the data sent by the external network contains group identification information of the first device group [see para. 110, 186; the group-cast data contains a group ID, a message ID associated with the group ID, etc.].

Regarding claim 68, the combined system of Liu and Vajapeyam discloses the apparatus of claim 65, Liu further discloses wherein the identification information of the UE in the first device group is external identification information [see para. 111, 121-122; the G-RNTI information of the UE in the group of UEs is external identification information].

Regarding claim 69, the combined system of Liu and Vajapeyam discloses the apparatus of claim 65, Liu further discloses wherein, in response to there is a dedicated transmission for the first device group between the first core network element and the access network element, the apparatus is further configured to send the data to the access network element through the dedicated transmission resource [see Fig. 11, step 1103, para. 187; sending, by the MME, the group-cast data to NB through the dedicated transmission resource GTCH; also see para. 49, 110, Fig. 5, para. 118].

Allowable Subject Matter
Claims 70-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 72-73 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al. (US 2017/0215225 A1) – see Fig. 2A, para. 41-42, discloses one or more E-UTRAN mobility management entity (MME)/system architecture evolution (SAE) gateways 30 positioned at the end of the network and connected to an external network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469